In a proceeding to review a determination of the State Rent Administrator which denied a protest to an order of a Local Rent Administrator holding that an apartment in a two-family house, which apartment was occupied by two families, is not exempt from control, the appeal is from an order annulling the determination *778and directing the issuance of an order of decontrol. The ownership of the premises was changed after the proceeding was instituted, and the subject apartment is presently occupied by the new owner. Appeal dismissed, without costs, as academic. Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.